Citation Nr: 1020857	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for pre-glaucoma. 


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from January 
1979 until his retirement in September 2007.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which in part, denied entitlement to  
the benefit sought. 


FINDING OF FACT

The Veteran's diagnosed glaucoma suspect is not a qualifying 
disability for VA compensation purposes. 


CONCLUSION OF LAW

The criteria are not met for service connection for pre-
glaucoma. 38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through VCAA notice correspondence dated from September 2007, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 
Furthermore, an addendum to the September 2007 notice 
correspondence provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in         Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). The VCAA notice preceded issuance of 
the January 2008 rating decision on appeal, and thus met            
the standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and arranging for him to undergo VA 
examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has not requested a hearing in connection with this 
matter. There is no objective indication of any further 
relevant information or evidence that must be associated with 
the record. The record as it stands includes sufficient 
competent evidence to decide    the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Service medical history indicates that in December 1998 on 
evaluation by an optometrist the Veteran was noted to have 
had ocular hypertension without open angles, and asymmetric 
cups and discs. A test of intraocular pressure taken later 
that month showed findings within a normal range. An April 
2000 follow-up evaluation indicated the presence of 
asymmetric cups and discs, and borderline intraocular 
pressure readings. Thereafter, a January 2003 optometry 
consult report stated a diagnosis of glaucoma suspect, due to 
asymmetric cups and discs and borderline intraocular 
pressure.

Glaucoma suspect remained the assessment for two more years, 
until a        February 2005 report indicated a diagnosis of 
open-angle glaucoma. This remained the diagnosis upon an 
ophthalmology consult in May 2006. Then in October 2006, the 
applicable diagnosis was revised to "preglaucoma open angle 
with borderline findings." 

The Veteran underwent a VA Compensation and Pension 
examination for visual disorders in November 2007. He 
indicated as to medical history that during service he was 
given glaucoma drops in 2003, which were discontinued in 
2005, restarted in 2006, but stopped again. Throughout this 
time period he had wide cups to discs, but a normal visual 
field. There was no history of eye injury, eye surgery or eye 
laser treatment. The Veteran had worn glasses since 1983. On 
a physical examination, visual acuity in the right eye 
uncorrected was far 20/100 -1, near 20/20; and corrected 
20/20 both far and near. Visual acuity in the left eye was 
far 20/200, near 20/20; and corrected 20/20 both far and 
near. There was no diplopia present. As to any visual field 
defect, visual fields were attached and were normal. External 
slit lamp examinations were normal. Funduscopic examination 
revealed a cup to disc ration on the right of 0.4 and on the 
left of 0.6, with very healthy rims. There was no 
enucleation. Intraocular tension was 25 bilaterally. The 
diagnoses were glaucoma suspect; and refractive error and 
presbyopia. 

On its review of the evidence in this case, the Board has 
determined that service connection for pre-glaucoma is not 
warranted. The competent evidence does not demonstrate that 
the Veteran currently has a disabling condition for VA 
purposes  as to qualify for the establishment of service 
connection. Upon the November 2007 VA examination, the 
diagnosis rendered was glaucoma suspect, and no pathology 
associated with this diagnosis or a more advanced stage of 
impairment constituting actual glaucoma was ever observed. 
The Veteran was found to have somewhat high intraocular 
tension, however there is no inherent disability or 
compensable symptomatology associated with this measurement 
of ocular hypertension.          More significantly, there 
was no diminution in visual field associated with suspected 
glaucoma. Any loss of vision involving farsightedness appears 
unrelated to pre-glaucoma, as the Veteran had been utilizing 
glasses for more than 15 years before there was ever any 
indication of the condition claimed. Essentially, glaucoma 
suspect is not in itself a disability, given the lack of any 
associated impairment. The intent of VA disability benefits 
meanwhile are to provide compensation for service-related 
conditions with a disabling impact upon occupational 
functioning, which simply is not shown in this instance. See 
38 C.F.R. § 4.1 (2009). See also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993)                    ("A 'disability' is 
a disease, injury, or other physical or mental defect."). 
Rather, glaucoma suspect is more analogous to a precursor of 
disease, which requires monitoring to ensure it does not 
worsen and become a disabling condition. 

Considering the Veteran's service medical history, this also 
indicates primarily a history of borderline medical findings 
showing pre-glaucoma. The one exception would be the time 
period from February 2005 to mid-2006, when the diagnosis of 
a treating physician was open angle glaucoma. In any event, 
by the time of a October 2006 follow-up appointment the 
diagnosis was revised back to one of pre-glaucoma. As the 
STRs primarily show only suspected glaucoma, there is minimal 
indication that the Veteran has ever had actual glaucoma 
affecting one or both eyes. Moreover, while the issue of 
diagnosis was never totally settled during service, the post-
service evidence comprised of the November 2007 VA 
examination effectively rules out the presence of current 
glaucoma. The initial requirement of a diagnosis of a current 
disability contemplates a relevant diagnosis having been made 
on or after filing of a claim for compensation benefits. See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this 
instance, there is no post-service medical evidence to 
indicate or suggest that the condition of glaucoma has fully 
manifested.

The first criterion of a claim for service connection has 
been held to be competent evidence of the current disability 
claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007),  
citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Compensation for service-connected injury is limited to 
those claims which show a present disability."); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). Without evidence at hand of the disability 
claimed, service connection cannot be substantiated. This is 
the case at present, where there is no competent evidence of 
a condition recognized as disabling for VA compensation 
purposes. 

Absent evidence of a current qualifying disability, the Board 
does not need to further consider the potential etiology of 
the condition claimed, including whether it is attributable 
to the Veteran's service. The Board recognizes that glaucoma 
(as an organic disease of the nervous system) is amongst 
those chronic conditions which may be presumed incurred in 
service if manifested within one-year therefrom, pursuant to 
38 C.F.R. § 3.309(a), but in the absence of a current 
diagnosis of the same, presumptive service connection does 
not afford a basis of recovery in this case. 


The Veteran's own assertions have been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
current diagnosis of claimed glaucoma, as a matter not within 
the purview of lay observation, and that instead requires 
medical observation and review of objective testing 
procedures. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim for service 
connection for              pre-glaucoma. The preponderance 
of the evidence is against this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for pre-glaucoma is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


